Case 3:14-cv-01849-K Document 1153 Filed 03/14/19       Page 1 of 1 PageID 65230


                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF TEXAS
                            DALLAS DIVISION

ZENIMAX MEDIA INC. and                 §
ID SOFTWARE LLC,                       §
                                       §
                                       §
              Plaintiffs,              §
                                       §
v.                                     §
                                       §      CIVIL CASE NO. 3:14-cv-01849-K
OCULUS VR, LLC,                        §
PALMER LUCKEY,                         §
BRENDAN IRIBE,                         §
JOHN CARMACK,                          §
and FACEBOOK, INC.                     §
                                       §
              Defendants.              §

                                    ORDER

       The Court having received the parties’ Stipulated Amendment to the First

Amended Protective Order and good cause appearing therefore,

       IT IS HEREBY ORDERED that the Stipulated Amendment to the First

Amended Protective Order is GRANTED.

       The First Amended Protective Order is amended to include the attached

addendum.

     SO ORDERED.

     Signed March 14th, 2019.

                                           ___________________________________
                                           ED KINKEADE
                                           UNITED STATES DISTRICT COURT
